PER CURIAM.
The Board of Governors of The Florida-Bar has filed in this court its judgment accepting the resignation of William Hurten-bach as a member of The Florida Bar without leave to apply for reinstatement at any future time.
The court having examined said judgment and the proceedings upon which it. is founded, and no opposition to said judgment having been filed, it is thereupon
Ordered that the judgment of the Board of Governors of The Florida Bar be, and it is hereby, approved and confirmed and the petition of William Hurtenbach is accepted; *535without leave for reinstatement at any future time, and the said William Hurten-■bach is no longer authorized to practice ■law in this state.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NTAL, O’CONNELL and CALDWELL, JJ., concur.